Fourth Court of Appeals
                                        San Antonio, Texas
                                    MEMORANDUM OPINION
                                            No. 04-20-00458-CV

                                        Axelle Francine PARKER,
                                                Appellant

                                                      v.

                                          William A. PARKER II,
                                                 Appellee

                       From the 37th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2020CI15237
                              Honorable Karen H. Pozza, Judge Presiding

PER CURIAM

Sitting:           Rebeca C. Martinez, Chief Justice
                   Patricia O. Alvarez, Justice
                   Liza A. Rodriguez, Justice

Delivered and Filed: January 20, 2021

DISMISSED FOR WANT OF PROSECUTION

           The trial court clerk in this appeal filed a notification of late clerk’s record, stating that the

appellant had failed to pay or make arrangements to pay the fee for preparing the clerk’s record

and that the appellant was not entitled to appeal without paying the fee. We therefore ordered

appellant to provide written proof to this court on or before January 4, 2021 that either (1) the

clerk’s fee for preparing the clerk’s fee had been paid or arrangements had been made to pay the

clerk’s fee; or (2) appellant was entitled to appeal without paying the clerk’s fee. We explained in

our order that if appellant failed to respond within the time provided, this appeal would be
                                                                                      04-20-00458-CV


dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b) (allowing dismissal of appeal for

want of prosecution if clerk’s record is not filed due to appellant’s fault); see also id. 42.3(c)

(allowing dismissal of appeal if appellant fails to comply with an order of this court).

       Appellant failed to response to our order. We therefore dismiss this appeal for want of

prosecution. See TEX. R. APP. P. 37.3(b), 42.3(c).

                                                  PER CURIAM




                                                -2-